Citation Nr: 0938267	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for 
pancreatitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he incurred pancreatitis in October 
2002 as a result of an endoscopic retrograde 
cholangiopancreatography (ERCP) that was performed at a VA 
medical center (VAMC). 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151(a) (West 2002); 
38 C.F.R. § 3.361 (2008).  Under 38 U.S.C.A. § 1151, there 
must be a showing of carelessness, negligence, lack of proper 
skill, error in judgment, or a similar instance of fault on 
part of VA or evidence of an event not reasonably foreseeable 
in order to establish entitlement to compensation.

A review of the record in this case shows that there are 
additional medical records that are potentially relevant, 
which have not been obtained and associated with the claims 
file.  Specifically, a November 2005 VA examination report 
reflects that the Veteran told the VA examiner that he was 
receiving Social Security Administration (SSA) disability 
income (SSDI).  When VA is put on notice of the existence of 
SSA records potentially relevant to a Veteran's claim, VA 
should seek to obtain those records.  See Hayes v. Brown, 9. 
Vet. App. 67, 73-74 (1996).  Therefore, an attempt should be 
made to obtain copies of any SSA records potentially relating 
to the Veteran's claim under § 1151.

The claims file includes copies of VAMC treatment records 
dated October 4, 2002 through October 8, 2002, which include 
the records relating to the ERCP and the hospitalization for 
acute pancreatitis.  The Veteran, however, also identified VA 
treatment records dated February 2003 that he believes to be 
relevant, which have not been associated with the claims 
file.  See Form 21-4142, February 2008.  Also, a November 
2005 VA examination report refers to VAMC treatment records 
dated January 2005 that have not been associated with the 
claims file.  

VA has a duty to assist the Veteran in obtaining all 
potentially relevant documents to substantiate a claim, 
including medical evidence to verify the claim.  38 U.S.C.A. 
§ 5103A(a)(1), (b) (West 2002); 38 C.F.R.§ 3.159(c) (2008); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  Therefore, an 
attempt should be made to obtain all of the Veteran's VA 
treatment records dated October 9, 2002 to present and to 
associate them with the claims file.  See Dunn v. West, 11 
Vet. App. 462, 466-467 (1998) (Records created by VA are 
considered constructively part of the record and should be 
associated with the claims file); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Furthermore, the Veteran identified private treatment records 
dated either February or December 2002 (the month is 
illegible) from University Hospital as being relevant to his 
claim.  See Form 21-4142, February 2008.  There is no record, 
however, of VA requesting these records.  As noted above, VA 
has a duty to assist the Veteran in obtaining all potentially 
relevant medical records.  Therefore, an attempt should be 
made to obtain copies of all University Hospital treatment 
records potentially relating to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's 
pertinent SSA records and associate them 
with the claims file.  If these records 
are found to be unavailable, this should 
be specifically noted in the claims file.

2.  Obtain any and all VA treatment records 
(from the Columbia and Kansas City, MO 
VAMCs) dated October 9, 2002 through 
September 2009 relating to the Veteran, and 
associate them with the claims file, 
including, but not limited to February 2003 
VA hospital records identified by the 
Veteran on Form 21-4142, January 2005 VAMC 
records referred to by the VA examiner in 
his November 2005 examination report, and 
any records regarding the Veteran 
continuing to experience "chronic 
vomiting" and pancreatitis symptoms 
through October 2005 as indicated by B.F., 
VAMC patient advocate, in her October 2005 
letter.  If these records are found to be 
unavailable, this should be specifically 
noted in the claims file.

3.  Obtain all University Hospital 
treatment records dated between February 
2002 and December 2002 relating to the 
Veteran's pancreatitis and associate them 
with the claims file.  If it is necessary 
to obtain an updated release form, this 
should be requested from the Veteran.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

4.  Then, readjudicate the Veteran's claim.  
If the claim remains denied, the Veteran 
should be provided a Supplemental Statement 
of the Case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


